                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE WARD, JR.,

                       Plaintiff,

               v.                                            Case No. 20-C-1328

KAYLENE BETANCOURT,

                       Defendant.


                    DECISION AND ORDER GRANTING DEFENDANT’S
                         MOTION FOR SUMMARY JUDGMENT


       Plaintiff Joshua Lee Ward, Jr., who is currently serving a state prison sentence at Columbia

Correctional Institution and representing himself, filed this action pursuant to 42 U.S.C. § 1983,

alleging Defendant Kaylene Betancourt used excessive force against him when she pulled

Plaintiff’s arm out of the trap door of his cell. This matter comes before the Court on Defendant’s

motion for summary judgment on exhaustion grounds. Plaintiff has not responded to the motion

and the time to do so has passed. For the reasons that follow, Defendant’s motion for summary

judgment will be granted and the case will be dismissed without prejudice.

       Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The Prison Litigation Reform Act (PLRA) provides that an inmate cannot assert

a cause of action under federal law “until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(1); see also Woodford v. Ngo, 548 U.S. 81, 93 (2006) (holding

that the PLRA requires proper exhaustion of administrative remedies). “To satisfy the exhaustion

requirement, an inmate must take each of the steps prescribed by the state’s administrative rules




         Case 1:20-cv-01328-WCG Filed 04/12/21 Page 1 of 3 Document 31
governing prison grievances.” Chambers v. Sood, 956 F.3d 979, 983 (7th Cir. 2020) (citation

omitted). The exhaustion requirement “applies to all inmate suits about prison life, whether they

involve general circumstances or particular episodes, and whether they allege excessive force or

some other wrong.” Porter v. Nussle, 534 U.S. 526, 532 (2002). The purpose of § 1997e(a) is to

“permit the prison’s administrative process to run its course before litigation begins.” Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (quoting Cannon v. Washington, 418 F.3d 714, 719

(7th Cir. 2005)); see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       Wisconsin has implemented the Inmate Complaint Review System (ICRS) under which

inmate grievances concerning prison conditions or the actions of prison officials are “expeditiously

raised, investigated, and decided.” Wis. Admin. Code § DOC 310.01(1). To fully exhaust

administrative remedies in Wisconsin, the inmate must file a complaint with the Inmate Complaint

Examiner within fourteen calendar days of the incident, § DOC 310.07(2), appeal an adverse

decision within fourteen days of that decision, § DOC 310.12, and await a final decision from the

Office of the DOC Secretary, § DOC 310.13.

       Plaintiff did not file any inmate complaints that are relevant to the allegations in this

lawsuit. Def.’s Proposed Findings of Fact ¶ 10, Dkt. No. 22. 1 Because Plaintiff has not shown

that he fully exhausted and completed each step of the administrative grievance process before

filing this lawsuit or that administrative remedies were unavailable to him, his claims must be

dismissed.




1
  Because Plaintiff did not respond to Defendant’s proposed findings of fact, they are deemed
admitted for the purposes of summary judgment. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir.
2003) (“[F]ailure to respond by the nonmovant as mandated by the local rules results in an
admission.”).
                                                 2

         Case 1:20-cv-01328-WCG Filed 04/12/21 Page 2 of 3 Document 31
       IT IS THEREFORE ORDERED that Defendant’s motion for summary judgment (Dkt.

No. 20) is GRANTED and Defendant’s motion to dismiss for failure to prosecute (Dkt. No. 30)

is DENIED as moot. This case is dismissed without prejudice based on Plaintiff’s failure to

exhaust his administrative remedies. The Clerk is directed to enter judgment accordingly.

       Dated at Green Bay, Wisconsin this 12th day of April, 2021.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach
                                                   United States District Judge




                                               3

         Case 1:20-cv-01328-WCG Filed 04/12/21 Page 3 of 3 Document 31
